Citation Nr: 1531295	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to August 2004.  The
Veteran's DD Form 214 reflects that the Veteran received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
May 2007 rating decision of the Department of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  The case was forwarded to the Board from the Boston, Massachusetts RO which now has jurisdiction of the case.

The Board remanded this matter in December 2010 and May 2009 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, however, to adjudicate the matter without the benefit of additional development would be prejudicial to the Veteran's claim.

The record contains two VA examinations, conducted in October 2009 and December 2007.  The October 2009 examination states the examiner's belief that the Veteran's active duty experiences did not result in TBI.  The examiner states that the "only episode in his time in the military that comes close to being a TBI relevant event is when he was in Iraq and a mortar went off near him."  Citing the fact that the incident did not render the Veteran unconscious, the examiner stated this event was unlikely to have caused TBI.  That examiner stated his belief that the Veteran's psychiatric diagnoses, not TBI, explains his symptoms, which include memory loss, headaches and dizziness.  The December 2007 examination, on the other hand, states that the Veteran suffers from "mild TBI," and "it is not clear whether his mild TBI would cause any of his symptoms to worsen beyond what the natural course of his psychiatric disorders would be."  In light of these potentially conflicting opinions, the Board finds a clarifying VA examination necessary.

Further, in the Veteran's July 2007 Notice of Disagreement (NOD), the Veteran states that he was in two accidents which he believes caused his TBI.  Further, an April 2007 TBI screening suggests the Veteran experienced in-service vehicle crash(es), in addition to exposure to explosions, and he was unable to remember the event(s).  

Both VA examinations solely consider incidents involving explosions, and one incident in particular, in which a mortar exploded and the Veteran did not lose consciousness.  An additional examination is also needed to clarify if there are further accidents, as suggested by the NOD, that the Veteran is alleging caused the TBI, to include vehicular accidents.  This clarification is especially pertinent due to the differing legal standard for Veterans who served in combat.  See 38 U.S.C.A. § 1154 (b) (West 2014); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his claimed residuals of a traumatic brain injury.  

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to any residuals of a traumatic brain injury.

The examiner should opine:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals of a traumatic brain injury.  

Particular attention is directed at clarifying the two potentially conflicting VA examinations of record, conducted in October 2009 and December 2007.  The October 2009 examination found no TBI and the reported symptoms solely related to the Veteran's other psychiatric diagnoses, to include PTSD, and the December 2007 examination found the Veteran suffers from mild TBI, and it is unclear if it aggravated his other psychiatric disorders, to include PTSD.

(b)  If TBI is found, the examiner should opine to whether the TBI is related to the Veteran's active military service including his combat service.  

Particular attention is directed at clarifying the two potentially conflicting VA examinations of record, conducted in October 2009 and December 2007.  The October 2009 examination found no TBI and the reported symptoms solely related to the Veteran's other psychiatric diagnoses, to include PTSD, and the December 2007 examination found the Veteran suffers from mild TBI, and it is unclear if it aggravated his other psychiatric disorders, to include PTSD.

Further, the examiner is requested to clarify ALL incidents which the Veteran alleges may have caused his TBI during his combat service, including vehicular accidents as well as explosions.  Particular attention is directed to the Veteran's July 2007 Notice of Disagreement (NOD), in which the Veteran states that he was in two accidents which he believes caused his TBI, and the April 2007 TBI screening, which cites vehicular accidents and states that the Veteran suffered memory loss after the accidents.  The examiner is asked to comment on the possibility that the Veteran lost consciousness or was affected in a way he cannot now remember due to his stated memory loss directly after the events.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for service connection for a TBI disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



